Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       03-JUL-2019
                                                       01:35 PM




                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

             KATHERINE PUANA KEALOHA (HI Bar #6691),
                           Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 17-O-026)

                     ORDER GRANTING PETITION

          Upon consideration of the July 1, 2019 petition for the

immediate restraint of the license to practice law in this

jurisdiction held by Respondent Katherine Puana Kealoha, filed by

the Office of Disciplinary Counsel (ODC) pursuant to Rule 2.13 of

the Rules of the Supreme Court of the State of Hawai#i (RSCH),

this court notes the exhibits attached to the petition include

the findings of guilt entered by the jury in United States of

America v. Katherine P. Kealoha, Criminal No. 17-CR-00582-JMS-WRP

(D. Haw.) and the indictment, which clearly establishes the

crimes of which Respondent Kealoha was convicted involved
dishonesty, and further notes that at least three of the counts

of which Respondent Kealoha was convicted constitute felonies.

Therefore,

          IT IS HEREBY ORDERED that ODC’s petition is granted.

          IT IS FURTHER ORDERED that Respondent Kealoha is

immediately restrained from the practice of law in this

jurisdiction, pursuant to RSCH Rule 2.13(b), pending final

disposition of a disciplinary proceeding based on the findings of

guilt.

          IT IS FINALLY ORDERED that this matter is hereby

referred to the Disciplinary Board of the Hawai#i Supreme Court

for institution of formal disciplinary proceedings, to be

convened once these convictions become final, as defined in RSCH

Rule 2.13(d).   The sole issue to be determined at those hearings

shall be the discipline to be imposed.

          DATED:   Honolulu, Hawai#i, July 3, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Lisa M. Ginoza




                                 2